1    Arturo Hernandez-M.
     LAW OFFICES OF ARTURO HERNANDEZ-M.
2    15 South 34th Street
     San Jose, California 95116
3    Phone: (408) 729-5785
     Fax: (408) 729-0167
4    State Bar No. 108980

5    Attorney for Defendant Josue Garcia-Beltran

6                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
7                                        FRESNO DIVISION

8
     UNITED STATES OF AMERICA,                           )       Case No. 1:19-CR-00049-DAD-BAM
9                                                        )
                                   Plaintiff,            )
10                                                       )       STIPULATION AND
             v.                                          )       ORDER TO CONTINUE
11                                                       )       STATUS CONFERENCE AND TO
                                                         )       EXCLUDE TIME FROM AUGUST
12                                                       )       26, 2019 TO SEPTEMBER 23, 2019
                                                         )
13   JOSUE GARCIA-BELTRAN, et al                         )
                                                         )
14                                 Defendant,            )
                                                         )
15

16   TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY OF RECORD,
17   KATHERINE ENGLANDER SCHUH, A.U.S.A.; ALL COUNSEL ENTITLED TO
18
     RECEIVE NOTICE; THE CLERK OF THE ABOVE COURT; AND THE
19
     HONORABLE JUDGE BARBARA A. McAULIFFE PRESIDIING IN SAID COURT:
20
             IT IS HEREBY STIPULATED by and between the parties hereto through,
21

22   Attorney for plaintiff; Katherine Englander Schuh and Arturo Hernandez-M.,

23   Attorney for defendant Josue Garcia Beltran and Michael W. Berdinella, Attorney for

24   defendant Rafael Medina Labrada; that the Status Conference now set for August 26,
25
     2019 be continued any time be excluded from August 26, 2019 to September 23,
26
     2019.
27
             This request is made jointly by the government and defense in order to
28
                                                             1
     accommodate Defense Counsel Arturo Hernandez-M who is unable to attend on
1    August 26, 2019 due to a federal sentencing in Buffalo, New York in the matter of
2
     U.S. vs. Gerardo Ballardo; Case No: 15CR202-W. The discovery associated with
3
     this case includes investigative reports, audio and video recordings in the Spanish
4
     language, and photographs. All this discovery has been either produced directly to
5

6    counsel and/or made available for inspection and copying. Counsel for defendants

7    desire additional time to review discovery in this matter, conduct investigation and

8    research related to the charges, and to consult with their respective clients regarding
9
     potential resolution.
10
             The parties agree that the interest of justice is served by granting this
11
     continuance and outweighs the best interests of the public and the defendant in a
12
     speedy trial. 18 U.S.C. § 3161(h)(7)(A). Further, the parties agree that time within
13

14   which the trial of this case must be commenced under the Speedy Trial Act should

15   therefore be excluded from August 26, 2019, up to and including September 23, 2019
16   at 1:00 p.m.
17
                                                            Respectfully submitted,
18

19                                                          /s/ Katherine Englander Schuh
     Date: August 21, 2019                                   _____________________________
20                                                          KATHERINE ENGLANDER SCHUH
21                                                          Attorney for Plaintiff, U.S.A.

22
     Date: August 21, 2019                                   /s/ Arturo Hernandez -M
23                                                          ARTURO HERNANDEZ-M
                                                            Attorney for Defendant
24                                                          Josue Garcia-Beltran
25
                                                            /s/ Michael W. Berdinella
26   Date:   August 21, 2019                                 _________________________
                                                            MICHEAL W BERDINELLA
27                                                          Attorney for Defendant
                                                            Rafael Medina Labrada
28
                                                             2
1
                                                ORDER
2
              IT IS SO ORDERED that the 2nd Status Conference is continued from August 26, 2019 to
3

4    September 23, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is

5    excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).

6

7             IT IS SO ORDERED.
8
     Dated:      August 23, 2019                             /s/ Barbara   A. McAuliffe
9
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
